DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1, 4-8, 11-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morris et al. (Pub. No. US2002/0065948)
As per claim 1, Morris discloses a method implemented by one or more processors of a computing device (fig. 12,  i.e., 714) , the method comprising: 
Tracking an activity of the operation system or a running activity of a program; (paragraph 58-59, i.e., The system 120 includes an operating system 100 to be monitored and an event logger 110. An operating system can be monitored to determine the effect of adding a new piece of hardware, the effect of adding a new software component, and/or to determine the amount of operating system resources being allocated to handle certain events as further cited in paragraph 63)
(fig. 3,12, i.e., 740)  or a running activity of a program into a buffer (fig. 12, i.e., 746, paragraph 9, i.e., the interrupt buffer, the non-interrupt buffer and the secondary buffer are located in memory associated with the computer running the operating system being monitored.) when an interrupt is disabled;  and (paragraph 79, i.e., information concerning the interrupt event can be written to a first memory.  The first memory can be, for example, a hardware port.  At step 580, the information written in step 566 can be written to a third memory under hardware control.  If the determination at step 564 was that the event of step 562 was a non-interrupt event, then at step 572 information concerning the non-interrupt event can be written to a second memory.)
reading (paragraph 49, i.e., reads/writes from a designated memory area, database queries and Web page accesses.  The writing 18 can be of variable length, but is intended to be of a size minimally intrusive to the event handling.) and sending the tracking result from the buffer when the interrupt is enabled. (paragraph 83, i.e., after sending the signal at step 688, the method can wait for a return signal from the flushing process, indicative of the flushing process having freed a portion of the secondary buffer, thus facilitating receiving and processing more events.)
 	

As per claim 4, Morris discloses wherein: prior to reading and sending the tracking result from the buffer when the interrupt is enabled, the method further comprises enabling the interrupt after the tracking result of the operating system activity or the program running activity is written into the buffer. (fig.3, 12, i.e., 746, paragraph 9, i.e., the interrupt buffer, the non-interrupt buffer and the secondary buffer are located in memory associated with the computer running the operating system being monitored.) 
As per claim 5, Morris discloses wherein: prior to writing the tracking result of the activity of the operating system or the running activity of the program into the buffer when the interrupt is disabled, 

As per claim 6 ,Morris discloses the method  further comprising detecting that an API of the operating system or the program is called, prior to writing the tracking result of the activity of the operating system or the running activity of the program into the buffer when the interrupt is disabled. (paragraph 82, i.e., API calls may arrive during the monitoring process, and that steps 654 and 656 are intended to facilitate changing the list of events to be logged while the monitor is running.)

As per claim 7, Morris discloses the method further comprising tracking a corresponding activity of the operating system or a corresponding running activity of the program of the API to obtain the tracking result of the activity of the operating system or the running activity of the program, in response to detecting that the API of the operating system or the program is called. (paragraph 82, i.e., API calls may arrive during the monitoring process, and that steps 654 and 656 are intended to facilitate changing the list of events to be logged while the monitor is running.)

As per claim 8, Morris discloses an apparatus comprising: 

memory; (fig.3, 12, i.e., 746)
a write buffer module stored in the memory and executable by the one or more processors to track an activity of an operating system or a running activity of a program (fig.3, 12, i.e., 746, paragraph 9, i.e., the interrupt buffer, the non-interrupt buffer and the secondary buffer are located in memory associated with the computer running the operating system being monitored.) and write a tracking result of an activity of the operating system or the running activity of the program into a buffer when an interrupt is disabled;  (paragraph 79, i.e., information concerning the interrupt event can be written to a first memory.  The first memory can be, for example, a hardware port.  At step 580, the information written in step 566 can be written to a third memory under hardware control.  If the determination at step 564 was that the event of step 562 was a non-interrupt event, then at step 572 information concerning the non-interrupt event can be written to a second memory.)
a read buffer module stored in the memory(paragraph 49, i.e., reads/writes from a designated memory area, database queries and Web page accesses.  The writing 18 can be of variable length, but is intended to be of a size minimally intrusive to the event handling.)  and executable by the one or more processors to read the tracking result from the buffer when the interrupt is enabled;  and 
a sending module stored in the memory and executable by the one or more processors to send the read tracking result when the interrupt is enabled. (paragraph 83, i.e., after sending the signal at step 688, the method can wait for a return signal from the flushing process, indicative of the flushing process having freed a portion of the secondary buffer, thus facilitating receiving and processing more events.)

As per claim 11, Morris discloses the apparatus further comprising an interrupt enabling module configured to enable the interrupt after the tracking result of the activity of the operating system or the 

As per claim 12, Morris discloses the apparatus further comprising an interrupt disabling module configured to disable the interrupt in response to detecting that an API of the operating system is called and corresponding call information satisfies a preset condition, before the write buffer module writes the tracking result of the activity of the operating system or the running activity of the program into the buffer when the interrupted is disabled. (paragraph 82, i.e., API calls may arrive during the monitoring process, and that steps 654 and 656 are intended to facilitate changing the list of events to be logged while the monitor is running.)

As per claim 13, Morris discloses the apparatus  further comprising a tracking module configured to detect that an API of the operating system or the program is called, before the write buffer module writes the tracking result of the activity of the operating system or the running activity of the program into the buffer when the interrupted is disabled. (paragraph 82, i.e., API calls may arrive during the monitoring process, and that steps 654 and 656 are intended to facilitate changing the list of events to be logged while the monitor is running.)
 
As per claim 14, Morris discloses wherein the tracking module is further configured to track a corresponding activity of the operating system behavior or a corresponding running activity of the program of the API to obtain the tracking result of the activity of the operating system or the running activity of the program. (paragraph 25-26, i.e., reading an interrupt cause register in response to 

As per claim 15, Morris discloses One or more machine-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising: 
tracking an activity of an operating system or a running activity of a program. (paragraph 58-59, i.e., The system 120 includes an operating system 100 to be monitored and an event logger 110. An operating system can be monitored to determine the effect of adding a new piece of hardware, the effect of adding a new software component, and/or to determine the amount of operating system resources being allocated to handle certain events as further cited in paragraph 63)
writing a tracking result of an activity of the operating system or the running activity of the program into a buffer when an interrupt is disabled;  and (paragraph 79, i.e., information concerning the interrupt event can be written to a first memory.  The first memory can be, for example, a hardware port.  At step 580, the information written in step 566 can be written to a third memory under hardware control.  If the determination at step 564 was that the event of step 562 was a non-interrupt event, then at step 572 information concerning the non-interrupt event can be written to a second memory.)
reading and sending the tracking result from the buffer when the interrupt is enabled. (paragraph 83, i.e., after sending the signal at step 688, the method can wait for a return signal from the flushing process, indicative of the flushing process having freed a portion of the secondary buffer, thus facilitating receiving and processing more events.)

As per claim 18, Morris discloses wherein: prior to reading and sending the tracking result from the buffer when the interrupt is enabled, the acts further comprise enabling the interrupt after the tracking 
 
As per claim 19, Morris discloses wherein: prior to writing the tracking result of the activity of the operating system or the running activity of the program into the buffer when the interrupt is disabled, the acts further comprise disabling the interrupt in response to detecting that 
an API of the operating system or the program is called, and corresponding calling information satisfies a preset condition. (paragraph 82, i.e., API calls may arrive during the monitoring process, and that steps 654 and 656 are intended to facilitate changing the list of events to be logged while the monitor is running.)

As per claim 20, Morris discloses the acts further comprising: detecting that an API of the operating system or the program is called, prior to writing the tracking result of the activity of the operating system or the running activity of the program into the buffer when the interrupt is disabled;  and tracking a corresponding activity of the operating system or a corresponding running activity of the program of the API to obtain the tracking result of the activity of the operating system or the running activity of the program, in response to detecting that the API of the operating system or the program is called. (paragraph 82, i.e., API calls may arrive during the monitoring process, and that steps 654 and 656 are intended to facilitate changing the list of events to be logged while the monitor is running.)

3.	Claims 2-3, 9-10, 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (Pub. No. US2002/0065948) in view of Bhandari et al. (Pub. No. US2018/0113764)
As per claim 2, 9, 16, Morris discloses all the limitation as the above but does not explicitly discloses  wherein reading and sending the tracking result from the buffer when the interrupt is enabled 
the non-maskable interrupt.  The HV_X64_MSR_SWATCHDOG_STATUS register being set to one value (e.g., 1) indicates that the hypervisor watchdog timer has asserted the non-maskable interrupt, and the HV_X64_MSR_SWATCHDOG_STATUS register being set to another value (e.g., 0) indicates that the hypervisor watchdog timer has not asserted the non-maskable interrupt.)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Bhandari with the teaching of Radhakrishma to provide the system with the watchdog timer with controlling the transiting of the computing device enters a low power mode and resumes when the computing device exits the low power mode so as to provide the system more efficient and to enhance the system performance.

As per claim 3, 10, 17, Bhadari discloses  wherein reading and sending the tracking result from the buffer according to the preset period when the interrupt is enabled comprises: reading and sending the tracking result from the buffer when the interrupt is enabled;  an entering a sleep state according to the preset period after sending the read tracking result. (paragraph 68, i.e., The hypervisor watchdog timer sets the HV_X64_MSR_SWATCHDOG_STATUS register when the hypervisor watchdog timer issues 
the non-maskable interrupt.  The HV_X64_MSR_SWATCHDOG_STATUS register being set to one value (e.g., 1) indicates that the hypervisor watchdog timer has asserted the non-maskable interrupt, and the HV_X64_MSR_SWATCHDOG_STATUS register being set to another value (e.g., 0) indicates that the hypervisor watchdog timer has not asserted the non-maskable interrupt.)

Response to Amendment
4.	Applicant's amendment filed on 3/12/2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635  or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo  can be reached at (571)272-3642 or via e-mail addressed to [tim.vo@uspto.gov].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300  for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.


/K. T. H./
Examiner, Art Unit 2185

 /TIM T VO/Supervisory Patent Examiner, Art Unit 2185